IN THE SUPREME COURT OF TEXAS

                                 No. 04-0061

        IN RE  H&R BLOCK FINANCIAL ADVISORS, INC. AND ROBERT BULLOCK

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's renewed motion for temporary relief, filed October  4,
2005, is granted.   All trial court proceedings  in  Cause  No.  C-2020-02D,
styled Robert Bonds and Gilda Bonds v. H&R Block  Financial  Advisors,  Inc.
and Robert Bullock, in the 206th District Court of  Hidalgo  County,  Texas,
are stayed pending further order of this Court.

            Done at the City of Austin, this October 14, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk